PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16328450
Filing Date: 26 February 2019
Appellant(s): Unify Patente GmbH & Co. KG



__________________
Ralph G. Fischer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 11-30 are pending of which claims 11 and 25 are in independent form.
Claims 11-30 are rejected under 35 U.S.C. 103.
Please see the final rejection mailed on 03 September 2021.

(2) Response to Argument
A. Appellant's Argument:
On page 13 of the Appellant's brief, Appellant argues that the cited art fails to teach or suggest a user-specific MAC address that is assigned to the user for pairing of a first near field communication device and a first communication device where the user-specific MAC address is generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address that includes the unique identifier.
Examiner's Response:
Examiner is of the position that Jeannerod in view of Jeganathan, and further in view of Lyotier teaches the limitation above. 
Examiner would like to point out that according to specification of the current application, page 3 lines 21-25 states that user-specific MAC address is unique Bluetooth MAC address. 
Jeannerod reference (paragraphs 27 and 31-32) teaches a user-specific MAC address that is assigned to the user for pairing of a first near field communication device and a first communication device (Jeannerod Para. [0027], Pairing server can give a BD_ADDR [user-specific MAC] that is assigned to the user; Jeannerod Para. [0031], an user can be motivated to set up a personalized profile ... The network can be set up in such a manner that e.g. an unique address will be automatically assigned to said personalized profile when first set up or at some specific stage; Jeannerod Para. [0032], Such unique address which under Bluetooth technology is called a BD_ADDR will be assigned to the terminal ... it can be used to perform any initialization i.e. pairing procedure of any personal portable device [first near field communication device] with that terminal). 
Thus, paragraphs 27 and 31-32 of Jeannerod reference show that the server gives a BD_ADDR [corresponds to user-specific MAC address] which is assigned to user to perform pairing procedure of any personal portable device [corresponds to first near-field communication device] with that terminal [corresponds to communication devices] which reads on limitation a user-specific MAC address that is assigned to the user for pairing of a first near field communication device and a first communication device, but does not explicitly teach the user-specific MAC address is generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address that includes the unique identifier. 
Paragraphs 33-39 of Jeganathan reference teaches that MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the MAC address, the MAC address including the unique identifier (Jeganathan Para. [0033-0039], Example Bluetooth address generation algorithm 400: P:=A unique identifier (e.g., device serial number 412) for the pen (e.g., stylus 102). S:=Aunique hashing seed (128 bit) Sha1( ):=Sha1 standard algorithmic provider. [0037] Hash=sha1(shal(S), P); Bt_Address l=0xc00000000000; Bt_Address &=0xffffffffffff. [Hash value is corresponding to unique identifier]). Paragraphs 33-39 of Jeganathan reference show that Bluetooth address generated by calculating a hash value via a hash algorithm sha1 from a unique number to form a unique identifier for MAC address, and the calculated hash value is corresponding to unique identifier. Based on the algorithm comprising hash algorithm sha1, Bt_Address l=0xc00000000000 or Bt_Address &=0xffffffffffff is generated. 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jeannerodin in view of Jeganathan for the user-specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier. 
One of ordinary skill in the art would have been motived because it offers the advantage of producing Bluetooth address for communication (see Jeganathan Para. [0032, 0041]). 
Therefore, Jeannerodin in view of Jeganathan teaches the user-specific MAC address is generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier, but does not explicitly teaches calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier.
Paragraphs 99 of Lyotier reference teaches calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier (Lyotier Para. [0099], the user identifier may have been generated using a hash function from information previously provided by the user, such as a user name and/or telephone number to provide a unique identifier for the user). 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerod-Jeganathan in view of Lyotier for the user specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of generating user identifier to identify user (Lyotier Para. [0099]).
In conclusion, in combination Jeannerod-Jeganathan-Lyotier teaches a user-specific MAC address that is assigned to the user for pairing of a first near field communication device and a first communication device where the user-specific MAC address is generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address that includes the unique identifier.

B. Appellant's Argument:
On page 13 of the Appellant's brief, Appellant also argues that the cited art fails to teach or suggest any pairing of the first communication device and the first near-filed communication device such that the generated user-specific MAC address is utilizable to avoid a repeated pairing so the first near field communication device is utilizable with a second communication device after the user logs in to the second communication device without undergoing another pairing.
Examiner's Response:
Examiner is of the position that Jeannerod teaches the limitation above. In particular, Paragraphs 9, 23 and 32 of Jeannerod reference teaches pairing of the first communication device and the first near-filed communication device (Jeannerod Para. [0032], Such unique address which under Bluetooth technology is called a BD ADDR will be assigned to the terminal ... it can be used to perform any initialization i.e. pairing procedure of any personal portable device [first near-field communication device] with that terminal) such that the generated user-specific MAC address is utilizable to avoid a repeated pairing so the first near field communication device is utilizable with a second communication device after the user logs in to the second communication device without undergoing another pairing (Jeannerod Para. [0023], it is proposed here to be able to present to the wireless devices, the same Bluetooth device address in different areas. By this way, there is only one pairing to do with the mobile devices. After such initialization, the Bluetooth configuration is transferred with the user, possibly by affecting it to his personalized profile; Jeannerod Para. [0009], a pairing procedure will not be anymore necessary after performing once such initialization since for a set up of a wireless communication some parameters affected to the called personal profile will be used. Among other, the unique address allocated to said personalized profile will be assigned to said terminal). 
Paragraphs 9, 23 and 32 of Jeannerod reference show that the same Bluetooth device address that assigned to user is used in different areas and there is only one pairing to do with the mobile devices; moreover, a pairing procedure will not be anymore necessary after performing once such initialization. These advantages indicating in Jeannerod reference are similar to cited limitations in claim. 
Therefore, Jeannerod teaches pairing of the first communication device and the first near-filed communication device such that the generated user-specific MAC address is utilizable to avoid a repeated pairing so the first near field communication device is utilizable with a second communication device after the user logs in to the second communication device without undergoing another pairing.

C. Appellant's Argument:
On pages 16-18 of the Appellant's brief, Appellant argues that the Examiner failed to provide a rational underpinning for modification of Jeannerod based on Jeganathan, and that the Examiner clearly failed to explain how such a modification would occur when it would require non-use of Jeannerod's list of pre-defined addresses, which Jeannerod explains is "crucial" to his system and scheme.
Examiner's Response:
In response to applicant’s argument that there is no rational, i.e. teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
The rationale supporting the combination can be found in KSR Ruling. See KSR International Co. v. Teleflex Inc.,  550  U.S. ___,___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit, and MPEP 2143. 
[ EXEMPLARY RATIONALES: 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” –  choosing from a finite number of identified, predictable;
(F)  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness ].

In this case, as indicated in point (A), Jeannerod reference teaches the user-specific MAC address, but does not explicitly teach the user-specific MAC address is generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address that includes the unique identifier. According to specification of the current application, page 3 lines 21-25 states that user-specific MAC address is unique Bluetooth MAC address. Jeganathan paragraphs 0033-0039 teaches that MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the MAC address, the MAC address including the unique identifier (Jeganathan Para. [0033-0039], Example Bluetooth address generation algorithm 400: P:=A unique identifier (e.g., device serial number 412) for the pen (e.g., stylus 102). S:=Aunique hashing seed (128 bit) Sha1( ):=Sha1 standard algorithmic provider. [0037] Hash=sha1(shal(S), P); Bt_Address l=0xc00000000000; Bt_Address &=0xffffffffffff. [Hash value is corresponding to unique identifier]). Paragraphs 33-39 of Jeganathan reference show that Bluetooth address generated by calculating a hash value via a hash algorithm sha1 from a unique number to form a unique identifier for MAC address, and the calculated hash value is corresponding to unique identifier. Based on the algorithm comprising hash algorithm sha1, Bt_Address l=0xc00000000000 or Bt_Address &=0xffffffffffff is generated. These citations show that Jeganathan reference teaches the address generation algorithm is to generate MAC address.  
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jeannerodin in view of Jeganathan for the user-specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier. 
The motivation to combine the references is for producing Bluetooth address for communication as suggested in Jeganathan reference in paragraph 0032 and 0041. 
Furthermore, rationale B and C also applies. That is, using a known technique of has algorithm and unique address or identifier such as telephone number to generate a unique MAC address for the device, improves the devices that is being paired in Jeannerodin reference. 

D. Appellant's Argument:
On pages 18-19 of the Appellant's brief, Appellant argues that the Examiner failed to provide a rational underpinning for modification of Jeannerod in view of Jeganathan based on Lyotier.
Examiner's Response:
In response to applicant’s argument that there is no rational, i.e. teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
The rationale supporting the combination can be found in KSR Ruling. See KSR International Co. v. Teleflex Inc.,  550  U.S. ___,___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit, and MPEP 2143. 
[ EXEMPLARY RATIONALES: 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” –  choosing from a finite number of identified, predictable;
(F)  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness ].
In this case, as indicated in point (A), Jeannerod reference in view of Jeganathan reference teaches the user-specific MAC address is generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier, but does not explicitly teaches calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier. Paragraphs 99 of Lyotier reference teaches that the user identifier may have been generated using a hash function from information previously provided by the user, such as a user name and/or telephone number to provide a unique identifier for the user. Thus, paragraphs 99 of Lyotier reference teaches calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerod-Jeganathan in view of Lyotier for the user specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address. 
The motivation to combine the references is for generating user identifier to identify user as suggested in Lyotier reference in paragraph 99. 
  
E. Appellant's Argument:
On page 19 of the Appellant's brief, Appellant argues that there is no rational underpinning for the modifications. The Examiner only relied upon hindsight reasoning. There is no motivation to alter Jeannerod's process based on the cited art.
Examiner's Response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As set forth in the rejection of the claims, the combination of each teaching was properly motivated by a rationale derived independently of appellant’s disclosure.
As indicated in point (C), it would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jeannerodin in view of Jeganathan for the user-specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier. The motivation to combine the references is for producing Bluetooth address for communication as suggested in Jeganathan reference in paragraph 0032 and 0041. 
As indicated in point (D), it would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerod-Jeganathan in view of Lyotier for the user specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address. The motivation to combine the references is for generating user identifier to identify user as suggested in Lyotier reference in paragraph 99. 

F. Appellant's Argument:
On pages 20-21 of the Appellant's brief, Appellant argues that claim 22 depends from claim 17, claims 23 depends directly from claim 22, and claim 24 depends directly from claim 23. These claims all require that the unique identifier be written to an individually configurable part of a MAC address of a near field communication device (claim 22's limitations). Claim 23 requires this configurable part of the MAC address of the first near field communication device to be a second half of the MAC address that comprises a preselected number of bytes. Claim 24 requires the pre-selected number of bytes to be 3 bytes. The cited art fails to teach or suggest such features. 
Examiner's Response:
Examiner would like to point out that according to specification of the current application, page 9 lines 5-9 states that MAC address has 6 bytes, the first half (first 3 bytes) of the MAC address is set to the manufacturer's identifier and cannot be configured, and second half (last 3 bytes) representing the individually configurable portion of the MAC address. 
Claim 22 requires writing the unique identifier to an individually configurable part of a MAC address of the first near field communication device. Examiner is of the position that Jeannerod in view of Kuik teaches the limitation. Paragraph 18 of Jeannerod reference teaches the first near field communication device (Jeannerod Para. [0018], a wireless communication can be set up between a personal portable device [near field communication device] like a headset). Paragraphs 25 and 29 of Kuik reference teaches writing the unique identifier to an individually configurable part of the MAC address of a device (as acknowledged by the Appellant on page 21 lines 4-5 of the appeal brief that Kuik teaches copying [writing] IP address [unique identifier] to three non-OUI bytes [individually configurable part] of the virtual MAC address). 
Kuik also teaches similar subject matters that: MAC address are 48 bits (i.e., 6 bytes or 12 hexadecimals), the first 6 hexadecimal digits comprise the Organizational Unique Identifier (OUI), and the last 6 hexadecimal digits comprise interface serial number. 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerodin view of Kuik for writing the unique identifier to an individually configurable part of the MAC address of the first near field communication device. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing MAC address to be migrated for high availability/fault tolerant applications (see Kuik Para. [0005]). 
In conclusion, in combination, Jeannerod-Kuik teaches writing the unique identifier to an individually configurable part of a MAC address of the first near field communication device.
Claim 23 requires the configurable part of the MAC address of the first near field communication device is a second half of the MAC address that comprises a pre-selected number of bytes. Examiner is of the position that Jeannerod in view of Kuik teaches the limitation.  Paragraph 25 of Kuik reference teaches the configurable part of the MAC address is a second half of the MAC address that comprises a pre-selected number of bytes (Kuik Para. [0025], MAC addresses are 48 bits in length and are expressed as 12 hexadecimal digits. The first 6 hexadecimal digits, which are administered by the IEEE, identify the manufacturer or vendor and thus comprise the Organizational Unique Identifier (OUI). The last 6 hexadecimal digits [3 bytes] comprise the interface serial number [non-OUI]; Kuik Para. [0029], the method sets the non-OUI portion (i.e. the serial number portion) of the MAC address … the three lower order bytes of the IP address are copied to the three non-OUI bytes of the virtual MAC address). Paragraphs 25 and 29 of Kuik reference shows that the IP address are copied to the three non-OUI bytes [second half] of the MAC address. 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerod in view of Kuik for wherein the configurable part of the MAC address of the first near field communication device is a second half of the MAC address that comprises a pre-selected number of bytes. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of creating MAC address comprising Organizational Unique Identifier (OUI) portion (see Kuik Para. [0027-0028]). 
Therefore, in combination, Jeannerod in view of Kuik teaches the configurable part of the MAC address of the first near field communication device to be a second half of the MAC address that comprises a preselected number of bytes.
Claim 24 requires the pre-selected number of bytes to be 3 bytes. Examiner is of the position that Jeannerod in view of Kuik teaches the limitation. Paragraph 25 of Kuik reference teaches the pre-selected number of bytes to be 3 bytes (Kuik Para. [0025], MAC addresses are 48 bits in length and are expressed as 12 hexadecimal digits. The first 6 hexadecimal digits, which are administered by the IEEE, identify the manufacturer or vendor and thus comprise the Organizational Unique Identifier (OUI). The last 6 hexadecimal digits [3 bytes] comprise the interface serial number). Paragraph 25 of Kuik reference shows that MAC address has 6 bytes, the first half (first 3 bytes) of the MAC address is set to the manufacturer's identifier and cannot be configured, and second half (last 3 bytes) representing the individually configurable portion of the MAC address. 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerod in view of Kuik for wherein the pre-selected number of bytes is 3 bytes. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of creating MAC address comprising Organizational Unique Identifier (OUI) portion (see Kuik Para. [0027-0028]). 
Therefore, in combination, Jeannerod in view of Kuik teaches the pre-selected number of bytes to be 3 bytes.

G. Appellant's Argument:
On page 21 of the Appellant's brief, Appellant argues that the Examiner failed to provide a rational underpinning for the modification of cited art based on Kuik.
Examiner's Response:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Claim 22 requires writing the unique identifier to an individually configurable part of a MAC address of the first near field communication device. As indicated in part (F), Jeannerod reference teaches the first near field communication device, but does not explicitly teach writing the unique identifier to an individually configurable part of a MAC address of the first near field communication device. Paragraph 25 of Kuik reference teaches the configurable part of the MAC address is a second half of the MAC address that comprises a pre-selected number of bytes (Kuik Para. [0025], MAC addresses are 48 bits in length and are expressed as 12 hexadecimal digits. The first 6 hexadecimal digits, which are administered by the IEEE, identify the manufacturer or vendor and thus comprise the Organizational Unique Identifier (OUI). The last 6 hexadecimal digits [3 bytes] comprise the interface serial number [non-OUI]; Kuik Para. [0029], the method sets the non-OUI portion (i.e. the serial number portion) of the MAC address … the three lower order bytes of the IP address are copied to the three non-OUI bytes of the virtual MAC address). Paragraphs 25 and 29 of Kuik reference shows that the IP address are copied to the three non-OUI bytes [second half] of the MAC address. 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerodin view of Kuik for writing the unique identifier to an individually configurable part of the MAC address of the first near field communication device. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing MAC address to be migrated for high availability/fault tolerant applications (see Kuik Para. [0005]). 
Claim 23 requires the configurable part of the MAC address of the first near field communication device is a second half of the MAC address that comprises a pre-selected number of bytes. As indicated in part (F), Jeannerod reference teaches the first near field communication device, but does not explicitly teach the configurable part of the MAC address of the first near field communication device is a second half of the MAC address that comprises a pre-selected number of bytes. Paragraph 25 of Kuik reference teaches the configurable part of the MAC address is a second half of the MAC address that comprises a pre-selected number of bytes (Kuik Para. [0025], MAC addresses are 48 bits in length and are expressed as 12 hexadecimal digits. The first 6 hexadecimal digits, which are administered by the IEEE, identify the manufacturer or vendor and thus comprise the Organizational Unique Identifier (OUI). The last 6 hexadecimal digits [3 bytes] comprise the interface serial number [non-OUI]; Kuik Para. [0029], the method sets the non-OUI portion (i.e. the serial number portion) of the MAC address … the three lower order bytes of the IP address are copied to the three non-OUI bytes of the virtual MAC address). Paragraphs 25 and 29 of Kuik reference shows that the IP address are copied to the three non-OUI bytes [second half] of the MAC address. 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerod in view of Kuik for wherein the configurable part of the MAC address of the first near field communication device is a second half of the MAC address that comprises a pre-selected number of bytes. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of creating MAC address comprising Organizational Unique Identifier (OUI) portion (see Kuik Para. [0027-0028]). 
Claim 24, depending on claim 23, requires the pre-selected number of bytes to be 3 bytes. As indicated in part (F), Jeannerod in view of Kuik teaches the pre-selected number of bytes to be 3 bytes. The motivation in claim 23 is also applied for claim 24. 

H. Appellant's Argument:
On page 22 of the Appellant's brief, Appellant argues that the Examiner only relied upon impermissible hindsight reasoning to formulate his rejections.
Examiner's Response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As set forth in the rejection of the claims, the combination of each teaching was properly motivated by a rationale derived independently of appellant’s disclosure.
As indicated in point (C), it would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jeannerodin in view of Jeganathan for the user-specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier. The motivation to combine the references is for producing Bluetooth address for communication as suggested in Jeganathan reference in paragraph 0032 and 0041. 
As indicated in point (D), it would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerod-Jeganathan in view of Lyotier for the user specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address. The motivation to combine the references is for generating user identifier to identify user as suggested in Lyotier reference in paragraph 99. 

I. Appellant's Argument:
On page 22 of the Appellant's brief, Appellant argues that the cited art also fails to teach or suggest all the limitations of claims 25-30.  The cited art fails to teach or suggest the storage of user-specific MAC addresses within a database that each include a hash value calculated via a defined hash algorithm from a telephone number assigned to a user to form a unique identifier for the user-specific MAC address where the user-specific MAC address includes the unique identifier so that pairing of the first communication device with a first near-filed communication device is performable such that the generated user-specific MAC address is utilizable to avoid a repeated pairing so the first near field communication device is utilizable with other communication devices of the plurality of communication devices after the user logs in to the other communication devices without undergoing another pairing.
Examiner's Response:
Examiner is of the position that Jeannerod in view of Jeganathan, and further in view of Lyotier teaches the limitation above. 
Examiner would like to point out that according to specification of the current application, page 3 lines 21-25 states that user-specific MAC address is unique Bluetooth MAC address. 
Jeannerod reference (paragraphs 27 and 31-32) teaches a user-specific MAC address that is assigned to the user for pairing of a first near field communication device and a first communication device (Jeannerod Para. [0027], Pairing server can give a BD_ADDR [user-specific MAC] that is assigned to the user; Jeannerod Para. [0031], an user can be motivated to set up a personalized profile ... The network can be set up in such a manner that e.g. an unique address will be automatically assigned to said personalized profile when first set up or at some specific stage; Jeannerod Para. [0032], Such unique address which under Bluetooth technology is called a BD_ADDR will be assigned to the terminal ... it can be used to perform any initialization i.e. pairing procedure of any personal portable device [first near field communication device] with that terminal). Jeannerod Fig. 2 also teaches the storage of user-specific MAC addresses within a database (Jeannerod Fig. 2, Pool of Bluetooth Device Addresses connected to Pairing server). 
Thus, figure 2, paragraphs 27 and 31-32 of Jeannerod reference show that the server gives a BD_ADDR [corresponds to user-specific MAC address] which is assigned to user to perform pairing procedure of any personal portable device [corresponds to first near-field communication device] with that terminal [corresponds to communication devices] and pool of Bluetooth Device Addresses. Moreover, paragraphs 9, 23 and 32 of Jeannerod reference teaches pairing of the first communication device and the first near-filed communication device (Jeannerod Para. [0032], Such unique address which under Bluetooth technology is called a BD ADDR will be assigned to the terminal ... it can be used to perform any initialization i.e. pairing procedure of any personal portable device [first near-field communication device] with that terminal) such that the generated user-specific MAC address is utilizable to avoid a repeated pairing so the first near field communication device is utilizable with a second communication device after the user logs in to the second communication device without undergoing another pairing (Jeannerod Para. [0023], it is proposed here to be able to present to the wireless devices, the same Bluetooth device address in different areas. By this way, there is only one pairing to do with the mobile devices. After such initialization, the Bluetooth configuration is transferred with the user, possibly by affecting it to his personalized profile; Jeannerod Para. [0009], a pairing procedure will not be anymore necessary after performing once such initialization since for a set up of a wireless communication some parameters affected to the called personal profile will be used. Among other, the unique address allocated to said personalized profile will be assigned to said terminal). Paragraphs 9, 23 and 32 of Jeannerod reference show that the same Bluetooth device address that assigned to user is used in different areas and there is only one pairing to do with the mobile devices; moreover, a pairing procedure will not be anymore necessary after performing once such initialization. These advantages indicating in Jeannerod reference are similar to cited limitations in claim. These paragraphs of Jeannerod reference read on limitations the storage of user-specific MAC addresses within a database, the user-specific MAC address that is assigned so that pairing of the first communication device with a first near-filed communication device is performable such that the generated user-specific MAC address is utilizable to avoid a repeated pairing so the first near field communication device is utilizable with other communication devices of the plurality of communication devices after the user logs in to the other communication devices without undergoing another pairing; but does not explicitly teach each [user-specific MAC address] include a hash value calculated via a defined hash algorithm from a telephone number assigned to a user to form a unique identifier for the user-specific MAC address where the user-specific MAC address includes the unique identifier.
Paragraphs 33-39 of Jeganathan reference teaches that MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the MAC address, the MAC address including the unique identifier (Jeganathan Para. [0033-0039], Example Bluetooth address generation algorithm 400: P:=A unique identifier (e.g., device serial number 412) for the pen (e.g., stylus 102). S:=Aunique hashing seed (128 bit) Sha1( ):=Sha1 standard algorithmic provider. [0037] Hash=sha1(shal(S), P); Bt_Address l=0xc00000000000; Bt_Address &=0xffffffffffff. [Hash value is corresponding to unique identifier]). Paragraphs 33-39 of Jeganathan reference show that Bluetooth address generated by calculating a hash value via a hash algorithm sha1 from a unique number to form a unique identifier for MAC address, and the calculated hash value is corresponding to unique identifier. Based on the algorithm comprising hash algorithm sha1, Bt_Address l=0xc00000000000 or Bt_Address &=0xffffffffffff is generated. 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jeannerodin in view of Jeganathan for the user-specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier. 
One of ordinary skill in the art would have been motived because it offers the advantage of producing Bluetooth address for communication (see Jeganathan Para. [0032, 0041]). 
Therefore, Jeannerodin in view of Jeganathan teaches the user-specific MAC address is generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier, but does not explicitly teaches calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier.
Paragraphs 99 of Lyotier reference teaches calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier (Lyotier Para. [0099], the user identifier may have been generated using a hash function from information previously provided by the user, such as a user name and/or telephone number to provide a unique identifier for the user). 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerod-Jeganathan in view of Lyotier for the user specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address. 
One of ordinary skilled in the art would have been motivated because it offers the advantage of generating user identifier to identify user (Lyotier Para. [0099]).
In conclusion, in combination Jeannerod-Jeganathan-Lyotier teaches a user-specific MAC address that is assigned to the user for pairing of a first near field communication device and a first communication device where the user-specific MAC address is generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address that includes the unique identifier.

J. Appellant's Argument:
On pages 25-27 of the Appellant's brief, Appellant argues that the Examiner failed to provide a rational underpinning for modification of Jeannerod based on Jeganathan, and that the Examiner clearly failed to explain how such a modification would occur when it would require non-use of Jeannerod' s list of pre-defined addresses, which Jeannerod explains is "crucial" to his system and scheme.
Examiner's Response:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, as indicated in point (I), Jeannerod reference teaches the user-specific MAC address, but does not explicitly teach the user-specific MAC address is generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address that includes the unique identifier. According to specification of the current application, page 3 lines 21-25 states that user-specific MAC address is unique Bluetooth MAC address. Jeganathan paragraphs 0033-0039 teaches that MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the MAC address, the MAC address including the unique identifier (Jeganathan Para. [0033-0039], Example Bluetooth address generation algorithm 400: P:=A unique identifier (e.g., device serial number 412) for the pen (e.g., stylus 102). S:=Aunique hashing seed (128 bit) Sha1( ):=Sha1 standard algorithmic provider. [0037] Hash=sha1(shal(S), P); Bt_Address l=0xc00000000000; Bt_Address &=0xffffffffffff. [Hash value is corresponding to unique identifier]). Paragraphs 33-39 of Jeganathan reference show that Bluetooth address generated by calculating a hash value via a hash algorithm sha1 from a unique number to form a unique identifier for MAC address, and the calculated hash value is corresponding to unique identifier. Based on the algorithm comprising hash algorithm sha1, Bt_Address l=0xc00000000000 or Bt_Address &=0xffffffffffff is generated. These citations show that Jeganathan reference teaches the address generation algorithm is to generate MAC address.  
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jeannerodin in view of Jeganathan for the user-specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier. 
The motivation to combine the references is for producing Bluetooth address for communication as suggested in Jeganathan reference in paragraph 0032 and 0041. 

K. Appellant's Argument:
On page 27 of the Appellant's brief, Appellant argues that the Examiner failed to provide a rational underpinning for modification of Jeannerod in view of Jeganathan based on Lyotier.
Examiner's Response:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, as indicated in point (I), Jeannerod reference in view of Jeganathan reference teaches the user-specific MAC address is generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier, but does not explicitly teaches calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier. Paragraphs 99 of Lyotier reference teaches that the user identifier may have been generated using a hash function from information previously provided by the user, such as a user name and/or telephone number to provide a unique identifier for the user. Thus, paragraphs 99 of Lyotier reference teaches calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerod-Jeganathan in view of Lyotier for the user specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address. 
The motivation to combine the references is for generating user identifier to identify user as suggested in Lyotier reference in paragraph 99. 

L. Appellant's Argument:
On page 28 of the Appellant's brief, Appellant argues that there is no rational underpinning for the modifications. The Examiner only relied upon hindsight reasoning. There is no motivation to alter Jeannerod's process based on the cited art.
Examiner's Response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As set forth in the rejection of the claims, the combination of each teaching was properly motivated by a rationale derived independently of appellant’s disclosure.
As indicated in point (J), it would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jeannerodin in view of Jeganathan for the user-specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a unique number to form a unique identifier for the user-specific MAC address, the user-specific MAC address including the unique identifier. The motivation to combine the references is for producing Bluetooth address for communication as suggested in Jeganathan reference in paragraph 0032 and 0041. 
As indicated in point (K), it would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Jeannerod-Jeganathan in view of Lyotier for the user specific MAC address being generated by a process comprising calculating a hash value via a defined hash algorithm from a telephone number assigned to the user to form a unique identifier for the user-specific MAC address. The motivation to combine the references is for generating user identifier to identify user as suggested in Lyotier reference in paragraph 99. 

M. Appellant's Argument:
On page 29 of the Appellant's brief, Appellant argues that The EPO granted the European counterpart of this U.S. application as EP 3 504 866 B1. A copy of this granted EP patent was provided to the Examiner with the amendment filed on August 9, 2021. This recognition by the EPO is further evidence of the non-obviousness of the pending claims and further shows the pending claims are allowable over the cited art. The Examiner failed to weigh this evidence and accord it sufficient weight when evaluating the issue of obviousness and issuing the above noted obviousness rejections. This further shows the Examiner failed to meet his burden of providing a rational underpinning for the modification of cited art on which his obviousness rejections are based.
Examiner's Response:
	The Examiner respectfully disagrees. Each application stands on its own and be examining separately. The EPO and USPTO each has its own rules and procedures for examining applications. Examiner has followed all the rules, laws and procedures set forth in MPEP.  Also, there is no rationale in MPEP which states just because EPO has granted a patent, USPTO has to do the same.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VINH NGUYEN/Examiner, Art Unit 2453           
                                                                                                                                                                                             Conferees:
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.